 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorida Drum Company, Inc. and Retail,Wholesale &Department Store Union,AFL-CIO. Cases 15-CA-4865,15-CA-4949,15-CA-5062,15-CA-5073, and 15-CA-5088September 26, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING ANDJENKINSOn May 30, 1974, Administrative Law Judge JohnP. von Rohr issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed limitedexceptions and brief in support of the AdministrativeLaw Judge's Decision, and the Respondent filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder therecommendedOrder of the Administrative Law Judge and herebyorders thatthe Respondent, Florida Drum Company,Inc., Pensacola,Florida,its officers,agents, succes-sors,and assigns, shall take theaction setforth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEJOHN P. VONROHR,Administrative Law Judge: Uponcharges duly filed, the General Counsel of the NationalLabor Relations Board, by the Regional Director for Re-gion 15 (New Orleans, Louisiana), issued a complaint inCase 15-CA-4865 on July 10, 1973, against Florida DrumCompany, Inc., herein called the Respondent or the Com-pany, alleging that it had engaged in certain unfair laborpractices violative of Section 8(a)(1) and (3) of the Act. OnSeptember 7, 1973, an order consolidating cases and com-plaints in Case 15-CA-11949 was issued by the RegionalDirector alleging further violations of the Act.' As hereinaf-1The charge in Case15-CA-4865was filedon May 24, 1973.The chargeand amended chargein Case 15-CA-4949were filed on August10 and 24,ter indicated, the consolidated, complaint was furtheramended during the first day of the hearing. The Respon-dent filed answers denying allegations of unlawful conductalleged in the consolidated complaints, as amended. Subse-quent to the hearing of the aforesaidcases, the RegionalDirector on December 14, 1973, issued a complaint in Cases15-CA-5062, 15-CA-5073, and 15-CA-5088 alleging thatRespondent had committed additional unfair labor practic-es in violation of Section 8(a)(1), (3), and (4) of the Act? OnJanuary 30, 1974, 1 granted the General Counsel'smotionto reopen the hearing and consolidate the latter complaintwith the complaints upon which hearing had been previous-ly held. The Respondent filed an answer denying theallega-tions in the December 14, 1973, complaint.Pursuant to notice, a hearing was held before Administra-tive Law Judge John P. von Rohr inPensacola,Florida, onOctober 16, 17, and 18 and November 27, 28, and 29, 1973,and February 20 and 21, 1974. Briefs were received from theGeneral Counsel and the Respondent on April 3, 1974, andthey have been carefully considered. Upon the entire recordin this case and from my observation of the witnesses, Ihereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Florida corporation with its princi-pal office and place of business located in Pensacola, Flori-da,where it is engaged in the manufacture, sale, anddistribution of steel drum containers. Its facility in Pensaco-la,Florida, is the only plant involved in this proceeding.During the 12 months preceding the hearing herein, Re-spondent sold and shipped products valued in excess of$50,000 directly to points and places located outside theState of Florida. During the same period it purchased andreceived goods and materials valued in excess of $50,000,which were shipped to its plants in Florida from points andplaces located outside the State of Florida.The Respondent concedes, and I find that it is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THELABOR ORGANIZATION INVOLVEDRetail,Wholesale & Department Store Union, AFL-CIO, is a labororganizationwithin themeaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The IssuesThe issues in this case are whether Respondent violatedSection 8(a)(1) and/or (3) of the Act by allegedly engagingin the following acts and conduct: (1) decreasing or elimi-nating the amount of overtime work to a group of 20 namedemployees; (2) reducing the regular hours of work of the1973, respectively.2Thecharges in these caseswere filed on November5 and 13 and Decem-ber 7 and 10, 1973.213 NLRB No. 95 FLORIDA DRUM COMPANY605aforesaid 20 employees; (3) changing the work schedule andwork assignment of Willie E. Bruner; (4) changing the workschedule and work assignment of James E. Thurman; (5)that Respondent violated Section 8(a)(3) and (4) of the Actby discriminating with respect to the tenure of employmentof employees Willey Easley and Eddie Robinson and withrespect to the hours of employment of Don West; and (6)that Respondent engaged in other conduct alleged to beindependently violative of Section 8(a)(l) of the Act.B. BackgroundWhile there is no racial issue in thiscase,as a relevantfactual matter it is important to preliminarily note that theparticipants in the organizational activities involved in thisdispute were, with but one or two exceptions, comprised ofBlackemployees. Further, the testimony reflects that at orabout the inception of the organizing campaign, noted be-low, Respondent's production and maintenance employeeswere approximately evenly divided, with 50 percent blackand 50 percent white.About December 1972, Reverend WillieBruner, an or-dained minister but also an employee of Respondent, metat his church with 18 other employees. This group decidedthey wished union representation, following which,in lateJanuary 1973,3 contact was made with a representative ofthe Charging Union. There followed an organizational cam-paign, with 27 employees eventuallysigning unionauthori-zation cards.The Union subsequently filed a representation petitionon February 5 for a unit of production, maintenance, andshipping employees,a representationhearing was held onFebruary 28 and March 1, the Regional Director's Decisionand Direction of Election issued on April 6,and an electionwas conducted on May 4. Of approximately 51 eligible vot-ers, 23 voted for the Union and 21 against, with 7 challengedballots. On May 11 Respondent filed objections to the elec-tion.The objections were subsequently overruled, but onJuly 10 a revised tally of ballots, based on resolutions of thechallenged ballots, reflected a tie vote. The Union, there-fore, was not certified as the bargainingagent.For conven-ient referenceto the Respondent principals involved in thetestimony, they are as follows: Donald Long, Sr., president;William Neville, vice president and general manager; Wil-liam Juarez, plant superintendent; Thomas Barrineau, oper-ations manager;Louis Gagnet, Jr., assistant plant manager;CliffordMoseley, press shopforeman;and John Sterling,press shop supervisor.C. RespondentUnion AnimusAs reflected in numerous conversations betweenRespondent's supervisors and employees, all of which arethe subject of the succeeding section herein, there is consid-erable evidence of Respondent union animus in this case.Preliminarily, however, there are several incidents which,although not alleged to be violative of the Act, are particu-larly demonstrative of the extreme lengths that Respondent3Unless otherwise indicated,all dates hereinafter refer to theyear 1973.would go in order to combat the organizational activities ofits employees. I cite them here as relevant background,insofar as they tend to bear upon Respondent's motives, tothe alleged unfair labor practices hereinafter discussed.The first incident occurred on the last Saturday before theelection. On this date, Respondent transported a group ofproduction employees by airplane from its sister plant inCharlotte, North Carolina, to its plant in Pensacola. At thePensacola plant, Respondent's Charlotte employees spentthe day turning out the production that normally wouldhave been performed by the Pensacola employees on thefollowing Monday. With respect to the purpose of this un-usual and costly procedure, President Long first related thatduring the union campaign he had discussions with some ofthe employees wherein he told them "that should a strikesituationdevelop . . . at Florida Drum, that wewere goingto continue to operate with or without them." Accordingly,he said, it was for the purpose of demonstrating to theemployees that Respondent in fact could operate the plantwithout them, that he resorted to the procedure discussedabove.Moreover, as he testified, all this was deliberatelykept secret from the Pensacola employees until they report-ed on Monday. Long said, "The primary reason [for keepingthematter secret] is that we would like to have had theimpact occur, the fact that the plant had been run when theemployees arrived Monday morning." He also testified, "Itwas perfectly obvious what we were trying to do . . . Icertainly give them [the employees] credit for a little moreintelligence to walk in Monday morning and see Monday'sproduction run. Most of these employees are extremely ca-pable people, and they know what's going on in the plant."Concluding this incident, the Pensacola employees receivedtheir full pay on the Monday in question, but spent theirtime performing cleanup and maintenance work and prepa-ration for the next day's run.Employee Darrell Williams was hired about a month be-fore the election. Williams, a college student, testified with-out contradiction concerning his employment interviewwith Operations Manager Thomas Barrineau at the time ofhis hire. Concerning the relevant aspect of this converation,BarrineautoldWilliams that the Companywas having aproblem with the Union coming into the plant, that theplant was not designed for unionized labor, and that theCompany did not want a union in the plant. He then askedWilliams how he felt about unions and how he would feelabout working under the circumstances mentioned. Wil-liams replied that he did not have any pros or cons. Barri-neau rejoined, "If you come to Florida Drum, just keep inmind what the Company wants and what they don't want."The forthcoming election was also mentioned. Concerningthis subjectWilliams testified (without objection)as fol-ilows:... but I left that afternoon believing that I was to voteno when the election came around. I can't remembereverything that was said in that interview that I wentthrough . . . He did not come out at any time anddirectly say to vote no, but I left there believing thatwhen I left there I was going to vote no. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the interview Barrineau also told Williams that ifany of the employees asked him how he felt about theUnion, or if he went to school, he was to tell them that itwas none of their business; and further, that he was not totell anyone about their discussion.Donald West, another college student, also testifiedabout an employment interview he had with Barrineau atthe time of his hire in March 1973, which was about 2months prior to the election. West gave the following cred-ited undenied testimony concerning this conversation.Chris Lochas and I went in there, and he told me thatthe job work was from 5:30 to 9:30 at the time, and Iwould be starting off at $2.30 an hour, and then heasked me, said, do you know anything about the unionand I said no, sir, I don't really. And he said, you don'tknow one way or the other about it, and I said no, sir,I don't. And he said we are looking for people that's notfor the union, and I said, yes sir, and he saidyou canhave the job if you vote NO. . . he just told me that Iwould start Monday, went in on a Thursday, I think itwas, and I told him I would have to go to my work thatday and tell them about the job and stuff, and he saidthe job wasn't permanent, they didn't know how longitwould be, and that I wasn't supposed to talk to any-body about the union, or nothing, just go to work atnight, and start at 5:30 Monday. (Emphasis supplied.)George Lochas, another college student, was interviewd byBarrineau on the sameday as West, although they wereinterviewed separately. Lochas testified without contradic-tion that during the interview Barrineau asked if he ever hadany dealings with the Union, and then went on to say,interalia,that they were having problems and that the Companywas "hoping that the fellows we hire now are going to keepthe Union out, that the Union trying to get in was predomi-nently a black union," that it had caused "trouble" in otherplaces where it tried to get in, and that the Union "couldn'tchange anything" because there wasn't much to change. Headded that "they were hoping that the people they werehiring now would help vote the Union out."D. Interference, Restraint, and CoercionSix employees testified concerning conversations whichthey had with Plant Superintendent William Juarez prior tothe election in which they were interrogated and/or threat-ened concerning their union activities. Although Juarezconceded that during this period he spoke to a number ofthe employees, and that some of the conversations wereinitiated by him, Juarez denied that he specifically used theword "union" or that he was talking about the union activi-ty which was then taking place. Rather, Juarez asserted thathe spoke to the employees in terms of "the big mess that wasgoing around," the "dissatisfaction among the employees,the problems that were going around," the "tensions" in theplant, and about the employees "going to outside sources torepresent them." Although one employee testified that Jua-rez did broach him about "problems and dissatisfaction inthe plant," it was my distinct impression that Juarez wasbeing far less than forthright when he denied, as most of theemployees testified, that he spoke to them directly about theUnion and the union activity,4 or that it was not tacitlyunderstood between them that he was talking about theUnion. Juarez did not impress me as a credible witness andI do not credit his unimpressive denials of portions of theconversations(or in some instances entire conversations) astestifiedto by the employees. Where the versions differ, Icredit the testimony of the employeewitnesses,as set forthbelow, over theversionsgiven by him. In this connection,not only have I considered that a distinct pattern of conductemerges withrespect to Juarez' activities during thepreelec-tionperiod, but the employees who testified impressed meas being generallytruthful witnesses. I do not believe thatthey fabricated their testimony concerning the conversa-tions which they had with him. Accordingly, and based ontheir credited testimony, I find the following to have oc-curred with respect to Juarez.1.About 2 weeks prior to the election, Juarez came up toJames Thurman to give him his paycheck. Thurman hadbeen an employee of Respondent for 19 years. At this timeJuarez told Thurman, "James you know you have beenworking for the Company for a long time, you are an oldhand, you know if you fool around with the Union, youknow you are going to lose your insurance. At yourage,now, you won't be able to get no moreinsurance, to get anygood insurance." S2.William Crenshaw, employed by Respondent for 20years, was in the office cleaninghis glassesabout a monthbefore the election when Juarez began a conversation byasking ifhe knew that he was supposed to have been firedback in 1967. When Crenshaw asked whathe meant, Juarezreplied that at that time President Long had told him to firehim (Crenshaw) because he had gone down to testifyagainst theCompany .6 Juarez went on to say that he was notfired at that time because he was "too good a worker," butat this point asked Crenshaw if he had signed a union cardduring the present campaign.When Crenshaw replied,One possibleexceptionwas Juarez' testimonyto the effect that during aconversationwhich he had with employee Willie McCarthy,the latterbrought upthe fact thathe and Juarez's father belonged to the Musiciansunion. He said this subjectwas briefly discussed.He also testified that onanother occasionemployee William Crenshawmade reference to a statementby President Long that he would keep the plant operatingeven if a picketline were established.3Additionally,Thurman testified that ona Fridaybefore the electionJuarez told him that ifhe were Thurman he would notgo to any more unionmeetings;and that ifhe did,he [Juarez]wouldlearnabout it. Testifying thathe did attend a union meetingon a Saturday, Thurman related that on thefollowing MondayJuarez cameup and toldhim that he knew he[Thurman]had gone to the union meeting onSaturday.On cross-examination,Respondent'scounsel had Thurman's 11-pageaffidavitmarked as Resp.Exh. I. Counselthen askedThurmanifhe told the Board agentthat "nosupervisorsaid anythingtomeabout going to unionmeeting."Thurmanrespondedthat he did not recall. Counselthen asked Thurman if, after takingthe statement, he recalled the Board agent "readingto you whatIhave justsaid." Thurmanagain said thathe did not recall,but testified thathe didtellthe Board agentabout theincident relatedabove. Althoughcounsel mayhave quoted correctly from the statement, Thurman's I1-page statement wasnever offered or received in evidence.Neitherwas the aforesaid purportedstatementquotedin its entirecontext, nor does itappearthatthe statementwas shown to the witness.Nevertheless,and although from my observationThurman appearedto betelling thetruth, under thecircumstances I shall notfind any violation with respect to this incident.6 This involved Crenshaw's testifyingat a representation hearing involvingRespondentin 1967. FLORIDA DRUM COMPANY607"that's for me to know," Juarez rejoined that he "felt like"he had signed a card. Juarez thereupon told Crenshaw thathe should not make thesame"mistake," because he (Juarez)had the power to fire him.3.On a Friday about a week prior to the election, Juareztold Charlie Johnson, Jr., a Respondent employee for 12years, that he heard that Johnsonwas goingto a unionmeeting.He then told Johnson that he would not go if hewere Johnson, that Johnson should "just stay away from theUnion." He added that he would "find out" if Johnson wentto a unionmeeting. Johnson nevertheless attended a unionmeetingover the weekend. The following Monday Juarezcame over to this employee and stated that he had heardthat he (Johnson) had attended on Saturday night.4.Prior to the election, JohnBarnett,an employee forover 20 years, went to the office to obtain a glove. Whilethere he encountered Juarez, who at this time took the occa-sion to ask him what he thought about the Union.Barnettreplied that he had never been in a union and that there wasnothing to think about.5.WillieMcCarthy, Jr., employed by the Company forover 14 years, was engaged in a conversation by Juarezduring working hours about 2 or 3 weeks before the election.Juarez first asked who was responsible for getting him intothemaintenance department.McCarthy replied that he(Juarez) did and that he appreciated it. After some discus-sion as to how he liked his job, Juarez asked "what did theguys think about the union?" McCarthy responded that theemployees had complaints about certain working condi-tions and stated that everyone wanteda raise. Juarez repliedthat he had talked to higher officials about the matter butthat he had not received an answer.6. Joe Wiggins, Jr., employed by the Company for 16years, encountered Juarez in the office some time in April.Juarez began by asking Wiggins "what the problems wereout there" and "what the fellows were dissatisfied about."Wiggins responded that the men wanted more money, jobsecurity, and better insurance, whereupon Juarez stated thatif he had any problems he should come to him and that "hewould go the limit" for Wiggins. Later in the discussionJuarez told Wiggins that "the union can't do a bit more thanthe Company."By reason of all the foregoing, I find that Respondentviolated Section 8(a)(1) of the Act by Juarez' conduct ininterrogating employees with respect to their union activi-ties and sympathies, his threat to Thurman about Thurmanlosing hisinsurance if he fooled around with the Union, hisimplied threat to Crenshaw that he still could be fired forengagingin union activity, and his statement to Johnsonthat he had heard that Johnson had attendeda union meet-ing. By the latter statement, I find that Respondent furtherviolated Section 8(a)(1) by creating the impression that theemployee's union activities were being kept under surveil-lance.Clifford Diamond was employed in Respondent's pressshop for approximately 10 years. Diamond, who was one ofthe one or two white union adherents, signed a union cardin January 1973 and thereafter attendedseveral union meet-ings.Diamond quit Respondent's employ in April 1973 be-cause,as he asserted, he was being given too much overtimeand because he felt that his superiors were "riding" him.Diamond, whose testimony I believe,' testified without con-tradiction that on a Saturday morning in latter February,Clifford Moseley, the press shop supervisor, came up to himand asked what he thought about the Union. Respondingthat he was "half and half for the Union," they then dis-cussed the pros and cons of unions. At one pointduring thediscussionMoseley asked "how many guys were for theUnion," to which Diamond responded that he did notknow. Diamond testified further that during the last 2 or 3days of his employment Moseley kept "riding" him and thatduring one or more of the conversations which ensued dur-ing this period Moseley again asked if he was for the Union.I find that Respondent violated Section 8(a)(l) of the Actby Moseley's interrogation of this employeeconcerning hisunion sympathies and the union sympathies and activitiesof other employees .8Employee Wiggins testified that sometime in April he andLouis Gagnet, Jr., the assistantplant manager,were wash-ing theirhands in the washroom when Gagnet remarkedthat "the plant surewas in a mess."Wiggins said that heagreed, whereupon Gagnet asked how he felt about theUnion. Continuing, Wiggins said he responded that he didnot know, but asked Gagnet how he felt. Gagnet thereuponproceeded to relate how a friend of his, once fora union,had an experience which caused him to turnagainst unions.Gagnet recalled having a conversation in the washroomwithWiggins. Gagnet said that he began the conversationby stating that he "would be glad when allthis messis over,"but denied asking Wiggins how he felt about the Union? IcreditWiggins' testimony that Gagnet did ask Wiggins howhe felt about the Union and find that by this interrogation(see fn.8, supra)Respondent violated Section 8(a)(1) of theAct.Employee Joe Wiggins also testified concerning a conver-sationhe had with Vice President William Neville duringthe campaign when he encountered him in thepaint arealAccording to Wiggins, after a preliminary chat the follow-ing took place: Neville asked, "What's this goingon aboutthe Union?" Wiggins answered that he did not know. Ne-ville then related how he had hired him 16 years ago andasked how many children he had. Wiggins said, "Five."Neville then asked what the fellowswere dissatisfied about.rMrs. Diamond,also called as a witness, testified,inter alia,concerningconversations she had with Respondentsupervisorsconcerning an attemptby her husband to return to work for the Companyafterhe quit. While I donot deem it necessarily relevantto set forththistestimony,Ido note thatRespondentin its brief rather sharply attacks the credibility of Mr. and Mrs.Diamond. I rejectRespondent's contentionto thiseffect.From my observa-tion of theseindividuals,itwasmy distinctimpressionthat theywere forth-ri&ht andtruthful witnesses.In findingthatRespondent's interrogationof Diamondand other em-ployees to be violativeof Sec.S(a)(l) of the Act, I have consideredthat theseincidents were not isolated, and further, thatthey occurredin the context ofRespondent's demonstrated union animus and in conjunction with the unfairlabor practicesherein found.9Gagnet testified also thatWiggins toldhim that althougheverybodyseemedto be underthe impressionthat mostly blacks had started the Union,the Unionactuallywas startedby a white personin the plant.He furthertestifiedthatduring theconversation he advised Wiggins tosee alawyer ora third party that couldgive "true answers" about unions.10Wiggins thought thisconversation took place in April. Neville placed itas havingoccurred about 2-1/2 weeks after the petition had been filed inFebruary. 608DECISIONSOF NATIONAL LABOR RELATIONS BOARDWiggins mentionedan itemor two. Neville asked why hedid not tell him about the problems, to which Wiggins re-sponded that he did not think it would do any good. Thediscussionthen turned to additional employee complaints,Wiggins stating that the men wanted more money. Nevilleresponded with the statement that it would be against thelaw to give the men a raise "now" because of the Unioncoming in. He went on to relate some problems a relativehad with a union, and then stated, "I would give this seriousthought if I was you, before I do something wrong, becauseIdo not want to see all of my investment . . . go down thedrain and neither do you." Neville then asked Wiggins howhis brother, Bruno Wiggins, felt about the Union. Wigginssaid he did not know. The conversation concluded withNeville stating, "You fellows [ought] to think about it seri-ously before you do something you'll regret the rest of yourlife."Neville conceded a substantial part of the conversa-tion as thus testified to by Wiggins, but stated that he justasked "what were some of the problems that brought theUnion petition in." He also said that he did not recall ask-ing Wiggins about his brother Bruno. I credit the testimonyofWiggins as above set forth and find that Respondentviolated Section 8(a)(1) of the Act by Neville's interroga-tion of this employee concerning the union activity thatwas taking place, as well as questioning him about theunionsympathies of his brother.Employee McCarthy, Crenshaw, and Thurman testifiedconcerning a meeting where Long and Neville addressed agroup of employees prior to the election. During the meet-ing the company officials compared various company bene-fitswiththosecontainedincollective-bargainingagreementsof other companies. McCarthy testified, "Mr.Neville had some papers concerning other plants that were,had trouble with the Unions, and that closed down becauseof union affairs. I don't know which one or what." Cren-shaw at one point testified that during the meeting Nevillestated that he would close the plant, but on cross-examina-tion conceded that Neville might have said he would closethe plant if there were a strike. To the extent that the com-plaint alleges Respondent to have unlawfully threatenedemployees on this occasion, I recommend that the allega-tion be dismissed.Clarence Diamond testified that in about latter Februaryhis supervisor, ClarenceMoseley, told him that he waswanted in Long's office. He went to the office and was thereengaged in a conversation by President Long and Opera-tionsManager Thomas Barrineau whom, he said, was alsopresent. According to Diamond, Long at this time told himthat he was "the money man," that he hoped that he (Dia-mond) would make the right decision, and that if the plantwent union he would close the gates. Diamond said heresponded that he would make the right decision. Diamondtestified further that at one point Barrineau spoke up to saythat if the Company went umon, they would probably shipout the machines to the Charlotte plant. Turning to Long'stestimony, Long said he recalled having a conversation withDiamond, but that this took place when he happened toenter Neville's office, at which time Diamond was theretalking with Neville. Barrineau, he said, was not present.According to Long, he took the occasion to refer to talks hehad made to the employees 11 and then to ask Diamond,since he was one of the older employees, if he had anyparticular problems. He said there ensued a brief discussionabout various company benefits, but that Diamond was notresponsive and that he thereupon left the office. Long de-rued stating that he was the money man and that he hopedDiamond would make the right decision. He also deniedmaking any threat to close the plant if it went union. VicePresident Neville testified that about 2 weeks before GoodFriday he was discussing a work-related problem with Dia-mond in the press department, whereupon Diamond sud-denly stated, "Well, you know Mr. Neville, I won't haveanything to do with this union." Neville said he told Dia-mond that he would not discuss "anything like this" on thefloor, but that he then invited him into his office. Nevilletestified that once in his office Diamond repeated the state-ment, whereupon he asked "what he was going to do aboutit" and if he would help the Company "fight it." Diamond,he said, replied that he would have nothing to do with it, atwhich point Long entered the office. Neville (who deniedthat Long threatened to close the plant) testified that Longthen spoke to Diamond as follows:Well,Mr. Long asked him how he felt and said, wellyou know Bruner,12 we don't want a union out here andDiamond said that's right. And Mr. Long said, well,you know, we are going to have campaigns andspeeches so we don't have a union, and Ernest keptsaying that's right... .Concerning all the foregoing, and whether or not Longand Neville had reference to the same occasion testified toby Diamond, I credit the testimony of Diamond as set forthabove. As I have previously indicated, Diamond impressedme as an honest witness. Moreover, I regard it as of no littlesignificance that Barrineau, whom Diamond testified waspresent on this occasion and joined in the conversation, wasnot produced as a witness to deny the testimony as it re-ferred to him. Noteworthy also is the fact that althoughLong and Neville both testified concerning the same inci-dent, there is a distinct variance in their respective testimo-ny concerning what Long had to say to Diamond during theconversation. In sum, I find that Respondent violated Sec-tion 8(a)(1) of the Act by Long's statement to Diamond thathe would close the gates if the Union came in, and byBarrineau's statement to this employee that they wouldprobably ship the machinery to the Charlotte plant if theCompany went union..E. TheDiscrimination AgainstWillie E. Bruner andJames E.Thurman by Assigning Them to theNight Shiftand to More Onerous WorkPreliminarily,itwill be recalled that Reverend WillieBruner was initially responsible for the union campaignamong Respondent's employees and the record leaves nodoubt that he was the leading union adherent. He also ap-peared as the principal union witness at the representation11 It is undisputed thatLong gaveseveral, preelectiontalks to the employ-ees in whichhe voiced opposition to the Union12The reference in Neville's testimonyheie obviouslyrelated to Diamond,not Bruner. FLORIDA DRUMCOMPANYhearing which was held on February 28 and March 1. How-ever, while company knowledge of Bruner's status as theunion leader was readily conceded by President Long (as italso was in Respondent's brief), as further background toBruner's case it is particularly relevant to note here thatBruner was singled out for attack by Respondent's presi-dent during a speech which Long made to the employeesabout a week or two before the election. Thus, as related bya number of employee witnesses and as largely conceded byLong, during this speech Long alluded to the fact that em-ployee Clarence Diamond had quit the Company and thatsubsequently his daughter had been severely injured in amotorcycle accident. Pointing to Bruner, Long at this pointproceeded to accuse him of having pressured Diamond intoquitting and then stated that "in his sight Reverend WillieBruner being a preacher, to him was a plain hypocrite." 13He further stated, according to the undenied and creditedtestimony of employee Bradley that "the leader we got outthere was supposed to be a preacher, referring to ReverendBruner . . . was leading us in the wrong, leading the menin the wrong direction." Long did not deny the latter state-ment 14 and conceded calling Bruner a hypocrite during thespeech. Citing as a reason for so speaking, Long assertedthat Diamond quit because he was "under pressure by theUnion" and that somehow Bruner was responsible for this.However, not only did Long fail to give any basis for thisasserted belief, but Diamond, as previously noted, gaveother reasons for quitting and further specifically testifiedthat the Union gave him "no trouble whatsoever." Perhapsmore revealing of Long's censure of Bruner during hisspeech was his following testimony on direct examination.Q.Why did you select Mr.Bruner asthe object ofyour statements?A. Reverend Bruner was the leader of the groupapparently. This was quite open, and at the previoushearing, Reverend Bruner was there as the chief leaderof the union.Although I regard all of the foregoing as relevant back-ground to the alleged discrimination against Bruner, I donot find the name callingby Long (i.e.,calling Bruner ahypocrite)to violate Section 8(a)(1) of the Act. 5Turning to James Thurman,the record reveals that notonly was this employee active in the 1973 campaign, but healso was active in a previous organizational campaign whichtook place in about1967.Aspreviously related,about 2weeks prior to the 1973 election Juarez warned Thurmanthat he might lose his insurance if he fooled around with theUnion.Moreover,that Respondent still regarded Thurman13The quoted testimonyis that of Fred Bradley,which was substantiallythe same as that ofotherwitnesses.U Indeed, employee Joe Wigginstestifiedwithoutcontradiction that abouta week or so earlier he was present in a group of six employees when Longat this time told them,inter ahc,that "Reverend Bruner was leading us inthe wrong direction."'15TheBoard has frequently held that name calling and derogatory re-marks, which are not of a threatening nature, are notperseviolative of theAct609as one of the union protaganists in 1973 is reflected in aremark made to him by President Long, also about 2 weeksprior to the 1973 election. Thus, according to the undeniedand credited testimony of Thurman, during a discussionwhich Long and Neville at this time had with a group of 10or 12 employees, Long at one point turned to him and statedthat he "should know better" because he and the otheremployees had "tried this thing once before and it wouldn'twork."Due to job-sustained injuries, both Bruner and Thurmanhad been placed on lighter work and had performed in thiscapacity for a long period of time prior to the job changeshere at issue, Thus, in March 1972,Brunersuffered the lossof portions of two fingers while engaged in a combinationwinder-grinder operation. This caused him to be off fromMarch through June 1972, following which he returned foran operation at this time remained away from work untilDecember 1972. Due to his injury, Bruner presented theCompany with a note from his doctor stating that he shouldbe put on lighter work. The Company complied and firstputting him on cleanup work, following which he was as-signed to other light jobs; namely, that of changing plugs,and later, operating the phosphatizing machine. As toThur-man,this employee worked on a variety of different jobs forRespondent in the 19 years of his employment including theoperation of various machinery and working as a truckdn-ver.About the spring of 1972, Thurman injured his backwhile at work loading a truck. Dr. James Willis, a chiroprac-tor to whom Thurman went for treatment, thereupon gaveThurman a note, which Thurman presented to the Compa-ny, stating that he was not to engage in any heavy-typeloading work. He was thereupon assigned to the work oftightening and spraying plugs.On or about May 21, 1973, Respondent instituted a sec-ond shift, also known as the late shift, the hours of whichwere 1 p.m. to 9:30 p.m.16 It is undisputed that Bruner andThurman were transferred from the first to the second shiftand at this time were assigned to the work of drum load-ing." The complaint alleges that by this conduct Respon-dent violated Section 8(a)(1) and (3) of the Act. While thecases of the two employees are similar, they are not identi-cal. I turn first to the case of Bruner.engaged in the operation of the phosphatizing machine,which involved the working and phosphatizing of steelsheets. This operation, as Juarez conceded (R. 589), did notinvolve heavy physical type work. The work of loadingdrums on trucks, however, (and this assignment at timesalso included the stocking of drums in the warehouse) in-volved the physical lifting of steel drums weighing 30 or 40pounds or more. Not only did the job of drum loading ,involve far heavier physical work than did the phosphatiz-ing operation, but the record leaves no doubt that this jobwas the most physically demanding work in the plant. Brun-er was adversely affected by his change in jobs and shiftsin two ways. First, not only is drum loading considerably16The hours of the firstshift were from7 a m to 3.30 p in.17Although the recordat timesreflectsthat the transfer of these employeesto thesecond shift occurred on May 2 or 4,it is undisputed that the secondshiftwas inauguratedon May 21 and thatBrunerand Thurmanwere trans-ferred tothe second shifton or about this date 610DECISIONSOF NATIONALLABOR RELATIONS BOARDmore strenuous work than that to which he was previouslyassigned, but as he credibly testified, the drum loading workalso causeshim physical pain due to the sensitivity of hisjob-incurred injured fingers. Secondly, as pastor of a con-gregation numbering 325 persons,Bruner testified that onevenings he engaged in various church activities. While hewas able to perform his clerical work when employed on theday shift, this opportunity was taken away from him uponbeing transferred to the second shift. Indeed, Bruner credi-bly testified that he protested this fact to Juarez when hewas first advised of the change, but to no avail. Concerningthe reason for changingBruner's shift and job duties onMay 21, Juarez declared that this was because Bruner wasan experienced drum loader and that they needed "bettermen on the night shift for drum loading, because of theminimal amount of supervision we had on the night shift."Upon the entire record, I reject this asserted reason as beingincredible. Thus, with respect to the job of drum loading,under cross-examination Assistant Plant Manager Gagnetconceded that this job could be learned in a day, statingalso, with respect to the complexity of it, that "there's notmuch to it." Moreover, Gagnet further testified that the jobof drum loading frequently is given to new employees astheir first job assignment when they are hired. With furtherreference to the reason givenby Juarez,it is also significantthat Thurman, whose case I discuss next, was also transfer-red to the night shift, as a drum loader on May 21. In short,I find it impossible to believe that under normal circum-stances Respondent would take two of its most experiencedand most senior employees and assign them to the simplebut more arduous work of drum loading, while at the sametime drastically changing the work hours to which they hadbeen so long accustomed.18 Lending further emphasis toBruner's case is the fact that this action was taken notwith-standing that this employee was still handicapped by twojob-sustained mutilated fingers and also notwithstandingthat he protested that the change in hours would interferewith his church activities, which his regular hours had solong permitted. On the basis of the foregoing and on theentire record, I think it clear, and I find, that Respondent'saction in changingBruner's job and his hours of work onMay 21 was motivated by its demonstrated hostility to theunion activity and to the leading role therein played by thisemployee in particular. I find that by engaging in suchretaliatory conduct Respondent violated Section 8(a)(1) and(3) of the Act.Thurman's case is substantially the same as that ofBruner's, except that Thurman was transferred to the job ofdrum loading in about March or April 1973, which was wellinto the period of the union campaign which had begunabout the first of the year. Again, the record is clear that thedrum loading work was much more arduous than the workof tightening the spraying plugs which was Thurman's workjust prior to the aforenoted change in assignments. Juareztestified that Thurman was transferred to this job becausea 60-day probationary employer who had been hired as adrum loader was terminated. Juarez added that Thurmanhad previously performed drum loading work, and that he"didn't have another experienced drum loader." While itseems strange that Juarez would so suddenly need an expe-rienced drum loader when the employee who just quit thejob had been hired but 60 days earlier, there is still furtherreason to question Respondent's motives in its reassignmentof Thurman. Thus, Vice President Neville testified thatinabout January or February he became interested in ascer-taining if Thurman could be released from the lighter dutiesto which he had been assigned. Accordingly, he said, uponobtaining the name of Thurman's chiropractor from Juarez,he telephoned him and asked if Thurman could return to hisduties. The doctor, he testified, informed him "that as faras he was concerned he was released." Dr. James Willis, thechiropractor who treated Thurman for his back injury, wascalled by the General Counsel as a rebuttal witness. Dr.Willis testified that he had "absolutely no recollection ofanyphone calls in regard to Mr. Thurman" and further thathe positively would have recalled any such phone calls hadhe received one.19 Not only was Dr. Willis a neutralwitness,but from my observation he appeared to be a highly reliableone. I credit his testimony and find that he was not, contraryto the testimony of Neville, contacted by Neville or anyoneelse from the Company with respect to Thurman. Accord-ingly, I do not credit the reasons given by Respondent wit-nesses fortransferring Thurman to the drum loading job inFebruary or March. Rather, recalling that Thurman was aknown leader in the 1967 campaign and that Respondent,as discussed above, advised him that he "should know bet-ter" than to continue in such activities during the 1973campaign, and also in the light of Respondent's union ani-mus, I am persuaded and find that Respondent's conductin assigning Thurman to the more arduous work of drumloading at this time was motivated by antiunion consider-ations. I also find, and for essentially the same reasons Ihave stated with respect to Bruner, that Thurman's transferto the second shift on May 21 was likewise discriminatorilymotivated. In both instances, I find that Respondent actedin violation of Section 8(a)(1) and (3) of the Act.F. Respondent's Discriminatory Decrease or Elimination ofOvertimeWork to the Union AdherentsThe complaint alleges that on or about May 20, 1973, andcontinuing to date, Respondent discriminatorily decreasedand/or eliminated the amount of overtime work availableto the following employees: John LeeBarnett,Fred T.Bradley, Willie E.Bruner,William H. Crenshaw, Walter J.Davis,Willie E. Easley, Charles Johnson, Willie Kyzer, Wil-lieMcCarthy, Jr., John Arthur McCastle, Nathaniel Mc-Corvey, Ira Miller, Eddie Lee Robinson, James Robinson,Edward LeeSmart,Claude Smith, Clement W. Smith,James E. Thurman, Brunner Wiggins, and Joe Wiggins, Jr.As have been previously noted, the employees involved inthe 1973 unioncampaignat Respondent's plant were almostexclusively black employees. Of the above-named employ-ees, only one is white. The record further reflects that notonly were all of these employees active union adherents, as18Although both employees were transferred to the second shift on May19Thus,Dr.Willis testified,"Any call I wouldhave recalled it because I21, Thurman, as will be noted,had been reassigned to drum loading severalremember the gentlemen quite well,and I don't havecalls veryfrequentlymonths earlier.from employers and it certainlywould havestuck in my mind... . FLORIDA DRUM COMPANYevidenced by their signing union cards, attending unionmeetings, and generally supporting the Union, but also thatas a group they constituted Respondent's older employeeswith the most plant seniority. In addition, the evidence alsoestablishes that Respondent was well aware that the unioncampaign was essentially being conducted among,and sup-ported by, the black employees. Thus, it will be recalled thatGeorge Lochas, while being interviewed for a job during thepreelection period, was told by Operation Manager Barri-neau,inter alia,that the union organizing at Respondent'splant was predominently a black union; and in a preelectionspeech President Long told the employees that ReverendBruner (a black) was leading the employees in the wrongdirection. On another occasion Long told a group of em-ployees that he hoped the Company would win and hebelieved that they would because a majority of the whiteswould vote against the Union, although he believed thatsomeof the blacks wouldalso 20On either this or anotheroccasion prior to the election, Long also told a group ofemployees that 51 employees would be voting and that "hehad 21 black and 5 or 6 of those were going to vote againstthe Union and the Company would win by a majority." 21If anything more need be said with respect to Respondent'sknowledge that it was the black employees who were res-ponsible for the union campaign, it is also noteworthy thatitwas this class of employees who were largely the targetsof Respondent's 8(a)(1) activity and further, that membersof this group appeared as witnesses at the representationhearing.Turning to the merits of the allegation under discussion,the record is undisputably clear, as indeed Respondentreadily concedes, that (1) prior to the election the discrimi-natees, as well as some of the other older employees, hadalways received substantial amounts of overtime work; andthat (2) subsequent to on or about May 21, 1973, theseemployees,except for rare or isolated occasions,no longerwere assigned any overtime. With these facts in mind, it isat this point important to note an additional undisputedfactual situation, and particularly the General Counsel'sstated position with respect thereto. The situation to whichI refer is simply that on May 21, 1973, the Respondent forthe first time added a second shift at its plant, that thisrequired the hiring of a substantial number of new employ-ees, and that as a direct result thereof, a substantial amountof overtime work previously assigned to the older employeeswas now performed by the second shift and hence was nolonger available to them as overtime. When this becameclear to me during the hearing, I pointed out to the parties,and in particular to the General Counsel, that the complaintdid not allege the second shift to have been discriminatorilyinstituted. This became the topic of discussion at severalpoints during the hearing. At one point, earlier in the hear-ing and in response to my questioning, the General Counselstated that he did not intend to amend the complaint to thiseffect, but that the institution of the second shift did consti-tute some evidence in support of the allegation that theovertime was eliminated as to the discriminatees.22 After the20 Undenied testimony of employee Walter Davis.21Unrefuted testimony of employee Edward Smart.22R. 146-150.611first 3 days of hearing, the hearing was adjourned for 5weeks in order to grant the Respondent opportunity to meeta substantial new allegation to the complaint which theGeneral Counsel added at the first day of the hearing. Atthe conclusion of the third day, I specifically cautioned theGeneral Counsel to review his case and to take the occasionof the recessperiod to comply with theBoard's Rules andRegulations with respect to any possible further amend-ments to the complaint.Shortly after resumption of thefourth day, I had the following colloquy with the GeneralCounsel's representative:23JUDGE VON ROHR:... do I still understand that theGeneral Counsel does not contend that the institutionof a second shift approximately a week or so after theelection was discriminatorily motivated?MR. SHEAHAN: I wish I could say we had a differentposition but if that were our position we would be hereweeks,to show each and every one of the employeeswere discriminatorily hired.That's the only way wecould approach it and we don'thave that information.JUDGE VON ROHR:It seemstome in your case youshould have some theory as to the remedy you areseeking inthis case, because itseems clear,at least oneof the reasons these employees receivedless overtimewas because of the institution of a second shift. Now,as a practicalmatter, it would seemto me that unlessyou contend the Respondent should restorethe statusquo at the time of the election, which would include theelimination of the second shift, how are these peoplegoing to getovertime at this pointto the same extentthey did prior to the election.MR. SHEAHAN: I wish there was some way we couldplug this in our formula,andit justdoesn'twork unlessas we saywe allege the secondshift wasdiscriminatorilyput on.That's not the positionof theRegion.I am sorryI can'tchange it.I talked to everybodyat the Regionabout it.(Emphasis supplied.)With this clear understanding that the General Counseldid not allege or contend that the elimination or reductionof overtime, or at least a substantial part thereof, was dueto the institution of a discriminatorily motivated secondshift, I was indeed, surprised to note that in his brief theGeneral Counsel reversed himself entirely and now con-tends that which he disavowed at the hearing, namely, thatthe elimination of overtime,at least in substantial part, wascaused by a discriminatorily motivatedinstitution of a sec-23R. 531, 533. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDand shift.24 I reject this contention for the reasons that thisissuewas not encompassed by the complaint, that any suchcontention was disavowed by the General Counsel duringthe hearing, and that the matter was not litigated at thehearing-" As the court stated inN.L.R.B. v. Tennsco Corpo-ration: 26It is well established, specifically by the statute, by thecaselaw, and by the principle offundamental fairnessthat one cannot be found guilty of an offense not en-compassed by the complaint or of which he had no fairnotice.The court furtherstated:The Board says that Tennsco could and should havegleaned from the testimony as it went into the recordthat Sullivan and Greer were the specific targets of themass allegation in respect to the 66 alleged discrimina-tees.But it seems to us if that were so the GeneralCounsel should have said so when he was questionedby the Examiner and by counsel for Tennsco.It seemsto us that the statement by the General Counsel at theend of the hearing negatived any necessity for Tennscoto fathom the purport of the testimony. This was notan investigation or a rulemaking. This was an adjudica-tory proceeding, where a company was charged with aviolation of law and the statute required a formal com-plaint,a hearing,and a decision with findings on anopen record. The defendant repeatedly asked for clari-fication of the issue it faced; the hearing officer wasperplexed about it; and the responses of the prosecutortended to indicate that theoffensehe had in mind wasnot the one ultimately found but was another differentone.We think Tennsco, under the circumstances re-vealed by this record, was entitled to a clear statementof the Government's theory of the case, and the of-fense, if any, ultimately found must have been withinthe fair bounds of that statement.In sum, and for reasons stated above, I find that to theextent that overtime previously alloted to the discriminateeswas reduced or eliminated as a result of the inauguration ofthe second shift, Respondent did not violate the Act.2724 This isthe plain meaning of the following assertion in his brief:"the installation of the secondshift at this time and thenew policyregarding the allocationof overtimewas motivated at least inpart .. .to reward the recently hired employees. . .and as a form of punishmentto the older black employees for seeking union representation."25Although Respondent did offersometestimony as to its reason foradding the second shift, on this record I cannot conclude that,but for theGeneral Counsel's representation that this matter was not at issue,Respon-dent would not have litigated the matter in considerable more detail.Indeed,in its brief Respondent indicated its reliance upon the General Counsel'srepresentation by specifically stating"The GeneralCounsel repeatedly stat-ed that it did not contend that the inauguration of the second shift was otherthan economicallymotivated."26 339 F.2d 396(C.A. 6, 1964);see alsoShreveport GarmentManufacturers,133 NLRB 117.27 To put itanother way, it maybe reasoned as follows: Since the inaugura-tion of the second shift was not alleged or contended to be unlawful,itmustThere remains for consideration, however, a further as-pect of the allegation in question. Thus, it is undisputed thatwhile the addition of the second shift eliminated much ofthe overtime available for distribution, the fact is that evenafter the inauguration of the second shift therestill re-mained a substantial amount of overtime work to be per-formed. It is also undisputed that, except inrare instancesand inde minimusamounts, all such overtime was assignedto the newly hired employees (who were hired before andafter the election). In this respect, the record leaves no doubtbut that Respondent adopted an entirely new policy justafter the election. Indeed, Plant Superintendent Juarez ac-knowledged this change and testified that at about the timeof the inauguration of the second shift, he received instruc-tions from Vice President Neville to assign all availableovertime to the lowest paid; i.e., newly hired employees.28In this regard, it has been previously noted that the discrimi-natees consistently received substantial amounts of over-time prior to the election. I do not deem it necessary toanalyze and detail Respondent's records which are in evi-dence and cover the years 1972 and 1973. For the purposeof this discussion it is sufficient to note that the amount ofovertime received by the discriminatees (and other olderemployees) during the approximate 1-1/2 years prior to theelection, on occasion reached as high as over 20 hours perweek and quite consistently ranged from 7 to 15 hours perweek. Significantly, however, Respondent's records revealthat during this same period, the newly hired employees alsoreceived substantially the same amounts of overtimeasdidtheir senior counterparts.In defending its admitted change of policy shortly afterthe election (i.e., the policy of assigning relatively all over-time to the newly hired employees, whereas prior thereto theovertime had been distributed equally between the olderand newer employees), Respondent asserts that this wasdone as a cost-saving device. This at least in part begs theissue,sinceI think it can be fairly assumed than an employ-er is always interested in cutting cost. Yet, prior to theorganizingcampaign, Respondent, and the cost notwith-standing, was willing to give the older employees their shareof the available overtime. Upon the entire record, and par-ticularly in view of Respondent's demonstrated animositytoward the unionization of its employees, I am persuadedand find that Respondent's elimination of overtime after theelection to the discriminatees named above, to the extentheretofore indicated, was at least in substantial part timedand intended to penalize them for engaging in union activi-ties.This conclusion, I should add, is butressed by a furtherincident not yet discussed. Thus, on about July 16, 1973,employees James Robinson and Willie Kyzer were ap-proaching the timeclock to punch out at the end of theirshift (3:30 p.m.) when they happened to overhear part of aconversation between Press Shop Supervisor Clifford Mose-ley and Darrell Williams, one of the newer employees whobe concluded that this act was lawfully motivated.Accordingly,any changesin overtime resulting from this lawful act must likewise be regarded as lawful.28Curiously, this testimony of Juarez was to all effects contradicted byNeville,who testified that it had always been company policy at least for thelast 5 years, to assign overtime to the lower-paid employees. As indicated inthis discussion,and as Respondent's records disclose,this clearly was not thecase. FLORIDA DRUM COMPANY613had been hired on March 16, 1973. Williams, who alongwith other newer employees had been working considerableovertime, was complaining to Moseley about the fact thatonce again he had to stay on and work overtime. Observingthat Robinson and Kyzer were about to punch out, Wil-liams asked Moseley why they (Robinson and Kyzer) weregetting off while he was required to remain and work over-time.Moseley's response to this query simply was "thoseguys signed union cards." 29Finally,Respondent contends that the elimination ofovertime to the discriminatees after the election cannot befound to be discriminatory because some nonunion senioremployees also were in the group who were denied overtimein the post-election period.However,the evidence is indis-putably clear that the group of discriminatees to whomovertime was denied far outnumbered the few individualswho were accordedthe same treatment.Thus,taking de-partment by department, Respondent's records show thatthe ratio of discriminatees as against nondiscriminatees inthis group was as follows,with the number of discriminateesappearing first:welding department:3-1; seaming depart-ment: 4-1; paint department: 4-0; loading department:3-1; lacquer department: 3-0; maintenance department:1-1.30Moreover,Respondent's argument does not evenhold true in the shearing department, which after the elec-tion employed one discriminatee(Claude Smith)and oneseniornondiscriminatee(JimmieMendias).Indeed,Respondent's records show that whereas Smith received atotal of only 2-3/4 hours of overtime in a 5-month periodafterMay 21, during the same period Mendias received atotal of approximately 150 hoursof overtime.In any event,the fact that some other employees were accorded the sametreatment as the discriminatees does not mitigate against afinding of discrimination.N.L.R.B. v. W. C. Nabors, d/b/aW. C. NaborsCompany, 196 F.2d 272,275-276 (C.A.5), cert.denied 344 U.S. 865;N.L.R.B, v. Ambox, Inc.,357 F.2d 138,142-143 (C.A. 5, 1966) 31I find that, during the period and to the extent indicated,Respondent discriminated with respect to theassignment ofovertime to the employees heretofore named in violation ofSection 8(a)(l) and (3) of the Act.29 The above incidentis setforth in accordancewith the substantiallycorroborative andundeniedtestimony of Robinson,Kyzer,and Williams.Although Williams identifiedanother black employee(Walter Davis) asbeing present at this time,Robinson andKyzertestified that it was they towhom Moseleyreferred.Whatever Williams' mistake in this regard, I amsatisfiedand find thatthe incident occurred in substantially the manner asrelated above.30With respect to theremaining departments, the following special cir-cumstances are noted:The receivingdepartmentusually employed only oneperson ata time and none of themwerein the group of discriminatees. Theseindividuals continuedto workovertime before and after the election. Withrespect tothepress department,only two senior employeeswere involved, i.e.,Walter Davis, a discriminatee, and Carl Smith,a nondiscriminatee.However,no overtime was granted either of these employees.Further,Smith wasterminatedon July 2, 1973, leaving only Davisas a senior employee in thisdepartment.The neweremployees in the press department,however, contin-ued to receive substantial amounts of overtime after the election.31 " ... it rests upon the tortfeaser to disentangle the consequences forwhichitwas chargeable fromthose fromwhich it was immune."N.L.R.B.v. RemingtonRant Inc.,94 F.2d 862 (C.A. 2);N. L. R. B. v. Transport CompanyofTexas, 438 F.2d 258, 262 (C.A. 5, 1971).G. The Discriminatory Assignment ofRegularorStraightTimeIn addition to the matter of assignment of overtime, thecomplaint,as amended at the outset of the hearing,furtheralleges that Respondent discriminated against the employ-ees named in the preceding section by,beginning on orabout the latter part of July or the early part of August 1973,decreasing the number of hours of regular or straight timework available to them.Respondent's records reveal that prior to about the sec-ond week df July 1973,all of Respondent's employees, withrare exceptions(which may be explained by the fact thatthey were out sick, or reasons of a similar nature),regularlyworked a 40-hour week. Thereafter, particularly during theremainder of August and in September,October, and insome instances in November 1973,32 a number of the em-ployees,on as many occasions as from 1 to 3 weeks permonth(depending upon the department)worked less thanthe regular 40-hour workweek. This reduction in regularhours usually left them with a 32- or 38-hour week,in someinstances less.Concering the reason for the occasions of the reductionin regular hours,Respondent adduced correspondence andtestimony to the effect that this resulted from cancellationof certain orders and because of various other economiccircumstances.Thisevidence was not refuted and I see nobasis for rejecting it 33 However,there again remains thequestion of whether Respondent discriminated against theunion adherents in the assignment of such regular workhours as were available.Although Respondent contendsthatallemployees were"equally without work"during thedays of reduced production hours,its records demonstratethat to a significant extent,and in some departments inparticular,this was not always so.Thus,the records reflectthat two discriminatees,Ira Miller and John McCastle, wereemployed in the welding department during the period inquestion.During this time,there were 7 weeks when Millerdid not work the regular 40-hour week, and 6 weeks whenMcCastle did not. In most instances, these workweeks werereduced to 32 hours. However,during this same period twonew employees(hired in about the first week of August)were regularly assigned to work full 40-hour weeks; 34 andAntonio Juarez,the only other senioremployee,worked afull 40-hour week on all but two occasions. 75Respondentoffered no explanation whatsoever for this disparity in workassignment as betweenthe Union andnonunion employees.Further,with respect to the assignment of regular hours therecords clearly show,and I find,that during this periodsimilar patterns of disproportionate work assignment be-tween the discriminatees and nonunion employees existedin the paint department, the loading and finishing depart-32 The records in evidence do not go beyond November 1973.33 I think it also clear that,absent the inauguration of the second shift, theremaining employees would have continued to work a full-time week. How-ever,and for the reasons previously noted,this is a factor which cannot beconsidered in determining the issue under discussion.34With the minor exception that on one occasion one of the new employ.ees worked a 38-3/4 week.In another week he worked 39-1/4 hours.35 Significantly,on the two occasions when Juarez did not work 40 hours,his workweek was reduced to only 37-1/2 hours,not to 32 hours, as werethose of the two discriminatees in most instances during this period. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, the shearer department and in the press department.36Again Respondent gave no explanation for such disparityin treatment. Upon the entire record, and for the samereasons I have previously given in finding that Respondentdiscriminated against the employees heretofore named withrespect to the assignment of overtime, I find that Respon-dent discriminated against the named employees who re-spectively worked in the following departments: welding,paint, loading and finishing, shearing, and press.37 Respon-dent thereby violated Section 8(a)(l) and (3) of the Act.H. The Alleged Discrimination Against Employees in Vio-lationof Section8(a)(3) and(4) of the Act1.Willie E. EasleyWillie Easley was employed by Respondent for almost 22years, until he left the Company on November 20, 1973.However, prior to leaving he was suspended on October 30for a period of approximately 6 days. The complaint allegesthat this suspension was violative of Section 8(a)(1), (3), and(4) of the Act.The incident that purportedly gave rise to Easley's sus-pension occurred about 10 a.m. on October 19. Easley, agroup leader and seamer operator, and also designated byRespondent as a promoter of safety on thejob, at this timewas operating the seamer with Todd Wilkinson, a relativelynew employee who was hired in latter May 1973. As to thisparticular operation, however, Wilkinson had been workingwith Easley for only about 10 days. In any event, Easleyrelated the incident in question as follows:Iwas operating a machine with a young man namedTodd Wilkinson, and I noticed that he was operatingthe machine in a careless way. He was putting his handbetween the drum and the seamer, and I told him, Imean I told and showed him the danger in it, so hebegan to smile then, and I asked him what was hesmiling at so he said it was a privatejoke . . . and I toldhim it would not be a joke if the machine came in andcut his hand off, and I left.Concerning the above incident, Wilkinson testified thatwhile working with Easley on the occasion in question athought crossed his mind which caused him to smile. Easleyasked what he was smiling about and he replied "nothing."However, he said he continued to smile and Easley persistedin knowing why. Thistime, he testified, he told Easley that36 Since this is clearly revealed in Respondent's records which are in evi-dence(Resp Exh.3), 1 do not deem it necessary to detail all this data in thisDecision In connection with the remedial order which I shall recommendconcerning the allegation under discussion,this disparity in assignment ofregular work hours as between the discriminatees and the nonunion employ-ees can be readily obtained from these records at the compliance state of thisproceeding37 There were no new or nonunion employees employed in the lacquerdepartment,all three employees who worked there being comprised of al-leged discriminatees (JWiggins, E Robinson, C Smith.) Accordingly, sincethere is no showing of any disparity in the assignment of regular hours in thisdepartment, I find no violation as to these employees notwithstanding thatin some instances they did not work a full 40-hour week during this perioditdid not concern him. Easley rejoined that "when yousmile in public it disturbs others around you." Wilkinsonreplied that there was nothing to worry about. According toWilkinson, Easley thereupon stated, "If you think I'mjok-ing, I'll closethe seamer up on you," at which point he puthis hand on a knob of the machine which, depending onhow it was turned, could either close the seamer or stop themachine.In essence,Wilkinson testified that he construedthis as a threat to have his hands chopped off and that hequickly pulled them out of theseamer.Wilkinson did not report the above matter to any supervi-sor, and he and Easley continued to work together in theoperation of the seamer for the next 4 or 5 days withoutfurther incident. However, on October 24, 5 days after theincident, Easley was summoned to Juarez' office. With asecretary present, Juarez first questionedWilkinson con-cerning anincident involving employee Robinson, which isdiscussedin the nextsection. According to Wilkinson, Jua-rez finally mentioned that he had heard "about what hadhappened with me and Willie on theseamer."With thesecretary taking notes,Wilkinson proceededto relate hisversion. Upon finishing, Juarez asked if he wanted to "presscharges."When Wilkinson stated that he did not think itwould be worth while, Juarez replied, according to Wilkin-son, "Well we'll call the sheriff's department and find outwhat they say." 38At this point President Long filled in Respondent's case.He testified that Juarez brought him statements he hadtaken with respect to the Easley and Robinson incidents.Continuing, Long testified that he read them over whereup-on, on the following morning, he called the sheriff andadvised him that he had reason to believe that he had aproblemof a criminal nature inthe plant, and that thesheriff should "please take whatever action hefelt was nec-essary in thisinvestigation."A detective thereupon came tothe plant. He interviewed several employees, but not Easleyor Robinson. According to Long, the detective finally toldhim that therewas a seriousproblem at the plant and thatsome of the people believed they had been threatened. Longtestifiedthat whenit came tothe question as to who wouldswear outwarrants, it was agreed that this would be doneby thesheriff'sdepartment.The policecameto the plant on October 30. Easley testi-fied that he was advised of theirpresenceby Juarez andNeville, who at the same time informed him that he wasbeing suspended. The police then showed him a warrantand took him to the policestationand bookedhim. He wasreleasedafter posting a $500 bond.On November 2 Long telephoned Easley at home andasked him to come to the plant to give his side of the story .39This he did. Thereafter, on November 5 and largely at thebehest of the Escambia County Coalition,40 Easley wasagainsummoned to the plant. At this point, after a confron-tation with Wilkinson, he was reinstated.41 Easley continued38 Juarezdid not testifyat all with respect to this aspect of the case (i ethe discriminatees discussed in section H of this Decision)39Neville testified that he did this at the requestof a friend of Easley's40 Described as a civic group whose purpose is to fosterbetterinterracialrelations41Long testifiedthat hefelt he would be ah.e to influencethe State Attor-ney, and that at this time he called himto advisethat no useful purpose wouldbe served inprosecutingEasleybecause he had mediated the case between FLORIDA DRUM COMPANY615to work for Respondent until November 20, at which point,after 22 years,he voluntarily left the Company.Turning to my conclusions,from my observation of thewitnesses I credit the testimony of Easley over Wilkinsonconcerning the October 19 incident.Easley was a quiet andforthright witness and gave every appearance of telling thetruth.Iwas not similarly impressed with Wilkinson. More-over,and while not relying on this in making this determina-tion,I do note that Easley had long and faithfully served theRespondent,he was acknowledged to be a "good employ-ee," and he had never been in trouble before. 2Absent an intent to discriminate against this employee, Ifind it incredible to believe that under normal circum-stances Respondent would have inaugurated police actionagainst him and suspended him without at least first hearinghis side of the story.As indicated above,Ihave foundEasley not to have engaged in any conduct which wouldwarrant his suspension,much less what must have been forhim a humiliating experience in being taken from the plantto the police station in the custody of the police.In short,I find that the incident given by Respondent for its courseof action against Easley was pretextual and unfounded infact.In the atmosphere of antipathy towards the Union,illustrated by the conduct previously discussed,I think itclear and find that Respondent's suspension of Easley wasbased upon antiunion considerations,including the factthat he had given testimony under theAct43 Ifind that bysuch conduct Respondent violated Section 8(a)(1), (3), and(4) of the Act.2.Eddie RobinsonEddie Robinson, who worked in the lacquer department,was employed by Respondent in September 1967. Robinsonwas one of the union adherents and initially testified in thisproceeding on October 17, 1973. Suspended by Respondenton or about November 2, 1973, this suspension was changedto a termination on or about November 21, 1973.The incident which is given by Respondent as the reasonfor Robinson's suspension and termination occurred on Fri-day, October 19, 1973, and-involved an alleged altercationbetween Robinson and Paul Starkie, the latter employed inthe paint department as a chime sprayer since about thelatter part of July or early August 1973. Respondent calledthree employeesas witnessesto the incident. Starkie, theprincipal involved, related that during the evening of Octo-ber 19 a breakdown occurred on a part of the paint sprayingmachinery which he was operating. It was about near theEasley and Wilkinson. The State Attorneyagreed and the charges weresubsequentlynolle grossed.42 Indeed, in commenting upon his finally consulting with Easley about theincident,Long testified as follows:Bill Easley had worked for 22 years, I had to give him, he was a goodemployee,Ihad to give him the benefit of the doubt that he was tellingme what had happened in good faith, by the same token I felt that ToddWilkinson and Dean were acting in good faith and feeling that they werethreatened. .43 Easley testified earlier in this proceeding on October 17, 1973. He wasone of the more active union adherents, having solicited nine employees tosign union cards and having attended approximately 10 union meetings, allof which was reflected in his October 17 testimony.end of the shift, he testified, that Robinson, who did notwork in his department and who normally would have nooccasion to be there, walked up and asked if his machinewas ready for 55 gallon drums. According to Starkie, hereplied that it was not and that the maintenancedepartmentwas working on a broken part, whereupon Robinsonstated,"Well why don't you just quit fartingaround and get offyour ass and fix it yourself?" Starkie rejoined, "Why don'tyou go back to the lacquer department where you belong?"At this point, according to Starkie, Robinson pulled out apocket knife, opened the blade and holding it inches fromhis face said, "Why don't you shut up." With several otheremployees approaching Robinson put the knife back in hispocket and walked away from the area.Robert Dean was one of the employees who was ap-proaching Starkie and Robinson when the incident oc-curred. Corroborating Starkie's testimony,Dean testifiedthat at this point he observed Robinson pull a knife onStarkie.He said he asked Starkie what had happened,whereupon Starkie related the entireincident,as statedabove.Todd Wilkinson, who was with Dean as they ap-proached Starkie and Robinson, testified that although hedid notsee aknife, he did observe that Robinson, whenRobinson saw them coming, "did something with his handand put it backin hispocket, then turned and walkedaway." However, as part of theres gestae,Wilkinson testi-fied that at this point Starkie related what had just hap-pened, including the fact that Robinson had pulled a knifeon him.Word of the above incident reachedmanagement,where-upon Juarez, upon instructions from Long, called in Starkie,Dean, and Wilkinson and tookstatementsfrom them con-cerning the matter. This time Respondentalso gave Rob-inson an opportunity to give his version. Interviewed byJuarez on the following Monday, October 22,in the pres-enceof Neville and Gagnet, Juarez asked if he had pulleda knife on Starkie. Robinson denied having done so butstated that he had pulled a knifeon Bruneras they wereengaged in horseplay at the end of the shift.Respondent subsequently called the policeto investigatethe matter. They came to the plant and interviewed variousof the employees following which they took him to thestation and booked him for assault. On thesame day he wassuspended. Long testified that because of theseriousness ofthe matter, he finally decided that Robinson should be ter-minated. A registered letter to this effect wassent to him onNovember 21, 1973, although it was returned "undeliv-ered."Concerning all the foregoing, Robinson denied ever hav-ing threatened Starkie with a knife or that the Starkie inci-dent ever occurred. However, Robinson did testify, as didseveral otherwitnessescalled by the General Counsel, thatat quittingtimeon October19, he was engagingin horseplaywith Bruner near the timeclock in the presence of a groupof employees who were about to punch out and that at thistime he jokingly pulled a knife onBruner.While I have nodoubt but that this incident did occur, particularly as re-flected by the corroborative testimony of the other employ-44While the latter testimony came in without objection, I deemit admissi-ble as part of theres gestae. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDee witnesses,this does not negate the possibility that theearlier incident between Robinson and Starkie also oc-curred.Upon the entire record,and from my observation ofthe witnesses,I am not preparedto say thatthe substantiallycorroborativetestimony of Starkie,Dean,and Wilkinsonconcerning this incident was fabricated.Further,in thisinstance Respondent did investigate both sides of the inci-dent and did give Robinsonthe opportunityto have his say.It hardly can be said that Respondent was not justified fortaking the action in kind over a matter as serious as thatinvolved here.I find andconclude thatthe General Counsel has notestablished by a preponderance of the evidence thatRespondent's suspension and termination of Robinson wasin violation of Section 8(a)(1), (3), and(4) of the Act. Ac-cordingly,it is recommended that this allegation be dis-missed.3.Don WestDon West began working for Respondent in March 1973.As a college student he started as a part-time employee inthe press department with a 20-hour workweek. Severalmonths later, upon completion of the school year, he wasput on a regular 40-hour workweek and usually was alsorequired to work on Saturdays. He was hospitalized in Sep-tember 1963, and returned to work about the second weekof October. West testified that the occasion of his return towork at this time coincided with his fall college schedule andthat he therefore found it necessary to speak to Plant Man-ager Juarez and John Sterling, the press shop supervisor andhis immediate foreman,45 about a change in his work sched-ule.According to theundeniedtestimony of West he at thistime reached anagreementwith Juarez and Sterling that hisregular hours would be from 3 p.m. to 7:30and alsothat ifhis scholastic work permitted and if they needed him, hewould be permitted to continue working after 7:30 and onSaturdays. He testified without contradiction that his ar-rangement was followed for the next several weeks.West testified in the instant hearing on October 18. Thistestimony, as previously set forth in this Decision,46 wasextremely adverse to Respondent's interests in this proceed-ing.West related, again without contradiction that approxi-mately 2 or 3 weeks after testifying Foreman Sterling cameup to him while he was working and told him that as of thenhis hours would be from 3 to 7 p.m., and that he would notbe given any further overtime or Saturday work. Upon ask-ing for the reason for this change, Sterling replied that it wasupon instructions from Juarez. West testified that severaltimes thereafter he asked Sterling to give him Saturdaywork, but that Sterling declined. When he again pressedSterling asto the reason, Sterling finally said he would haveto talk to someone higher up. West testified that he, finallywent to see Neville and that he took his brother with him"because from what was going on in thisCourt,Iwantedto have a witness." West testified that when he asked to havethe same work schedule as before, Neville became angry45 Respondent's answer inCase 15-CA-5062,elaL,admits that Sterlingwas a supervisor within the meaningof the ActsinceMay21, 1973.46 Section C, "RespondentUnionAnimus."and in essencetold him that the Company could not workout schedules to suit his needs and that there were otherpart-time employees who did not work extra hours.Although Neville was queried on direct and cross-exami-nation withrespect to West's change in work hours duringthe period in question, there was nothing in his testimonyto refute the material points of West's testimony on thesubject.However, at one point he gave the following re-sponse to a question as to why West no longer was permit-ted to work overtime: "The reason he did not work overtimeis that we have had a 20 percent reduction in the amountof production that we have to produce due to the nationalsteel shortage and we do not have need for this overtimethat we formerly had." Beyond this he did not elaborate,although elsewhere in his testimony he did concede that inthemonths after October 1973, the press department stillhad occasion to work overtime as well as on some Satur-days.To summarize the salient points above, the uncontrovert-ed testimony of West establishes, and I find, that in earlyOctober Respondent acceded to West's request that his reg-ular hours be reduced, but at the same time agreed that hecould continue to work overtime and on Saturdays when hisand the Company's schedule so permitted. This agreementwas given effect until about 2 or 3 weeks after he gavetestimonyagainstRespondent in this proceeding. He wasthen notified, without explanation except that it was fromorders of the plant manager, that from thence forward heno longer would be permitted to work after his regularquitting time or on Saturdays. Beyond this West testified, asNeville conceded, that thereafter other employees contin-ued to work overtime and on Saturdays. Indeed, West testi-fied without contradiction that after he had been notified ofthe plant manager's order, Foreman Sterling told him manytimes that"we were short and running behind,he would liketo have mestay but he couldn't because Mr. Juarez would notlet him."(Emphasis supplied.)Upon all of the foregoing, and particularly in view ofRespondent's sudden and unexplained refusal to permitWest to continue working overtime and on Saturdays short-ly after giving adverse testimony, I find and conclude thatthe General Counsel has establisheda prima faciecase insupport of the complaint's allegationas to West. As in thecases of other discriminatees herein, I am persuaded andfind that Respondent's action was taken as a retaliatorymeasure againstWest, except that this was for his havinggiven testimony under the Act rather than for having en-gaged in unionactivity. By such conduct, I find that Re-spondent violated Section 8(a)(4) of the Act 47IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operations of Re-spondent describedin section1,above, have a close, inti-mate,and substantial relationship to trade, traffic, and47 Respondent argues that its records reflectthatWest in fact worked"extrahours" on various occasionsafterOctober 1973.However,Respondent's records are not clear in this regard. If indeed there were anysuch instances,clearly these would be too isolated to effect the basis for myfindings and conclusions as stated above. FLORIDA DRUM COMPANY617commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It having been found that Respondent discriminatorilysuspended Willie E. Easley, I shall recommend that Re-spondent be ordered to make him whole for any loss ofearnings he may have suffered during the period of hissuspension. Backpay shall be computed in accordance withthe formula set forth in F.W.Woolworth Company,90NLRB 289 (1950), with interest thereon at 6 percent com-puted in the manner and amount prescribed inIsis Plumb-ing & Heating Co.,138 NLRB 716 (1962).It having been found that Respondent discriminatorilyreduced the amount of overtime work of employee DonWest, I shall recommend that Respondent make him wholefor any loss of earnings he may have suffered as a result ofsuch discrimination.It having been found that Respondent discriminatorilytransferred Willie E. Bruner and James E. Thurman to thesecond shift, and assigned them to more onerous work, Ishall recommend that Respondent be ordered to reinstatethem to their former or substantially equivalent Jobs on thefirst shift.It having been found that Respondent, beginning on orabout May 20, 1973, decreased the amount of overtimework available to the employees named below, and thatsince on or about the early part of August 1973 decreasedthe number of hours regular or straight time to the saidemployees, I shall recommend that Respondent be orderedto make them whole for anyloss of earningsthey may havesufferedas a resultof said discrimination. These employeesare:John Lee BarnettNathaniel McCorveyFred T. BradleyIraMillerWillie E. BrunerEddie Lee RobinsonWilliam H. Crenshaw James RobinsonWalter J. DavisEdward Lee SmartWillie E. EasleyClaude SmithCharles JohnsonClement W. SmithWillie KyzerJames E. ThurmanWillieMcCarthy, Jr.Brunner WigginsJohn Arthur McCastle Joe Wiggins, Jr.In view of the nature and extent of the unfair labor prac-ticesherein found, it will be recommended that Respondentbe ordered to cease and desist from in any manner infring-ing upon the rights guaranteed employees in Section 7 of theAct.the amount of overtime and regular time of the employeesnamed in the section of this Decision entitled "The Reme-dy," and by discriminatonly transferring Willie E.Brunerand James E. Thurman to the second shift andassigningthem to more onerous work, thereby discouraging member-ship in the Union, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(3) and (I) of the Act.3.By suspending Willie Easley and by reducing theamount of overtime work available to Don West becausethe said employees gave testimony under the Act, Respon-dent has engaged in and is engagingin unfairlabor practiceswithin the meaning of Section 8(a)(4) of the Act.4.By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed by Section 7 ofthe Act Respondent has engagedin and is engaging in un-fair labor practices within the meaning of Section 8(a)(1) ofthe Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.The Respondent has not engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1) of the Actby its termination of Eddie Robinson.Upon the basis of the foregoing findings of fact, andconclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby make thefollowing:ORDER48Respondent, Florida Drum Company, Inc., Pensacola,Florida, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with discharge, or that it willclose the plant, or that they will lose employee benefitsbecause of their union activities or sympathies.(b)Creating the impression among the employees that itis engaging in surveillance of their union activities.(c)Coercively interrogating employees concerning theirunion membership, activities, or sympathies, or the unionmembership, activities, or sympathies of other employees.(d) Suspending employees, changing the work schedulesof employees, assigning employees to more onerous work,reducing the amount of overtime or regular time availableto employees or otherwise discriminating against any em-ployee in regard to hire or tenure of employment or anyterm or condition of employment for engaging in any unionactivity protected by Section 7 of the Act, or for givingtestimony under the Act.(e) In any other manner interfering, with, restraining, orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act, as amended.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:CONCLUSIONS OF LAW1.Respondent is engaged in commerce and the Union isa labor organization, all within the meaning of the Act.2.By discriminating in regard to the hire and tenure ofemployment of Willie Easley, by discriminatorily reducing48 In the event no exceptionsare filed as provided by Sec102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrder herein shall, as providedin Sec 102 48of the Rulesand Regulations, be adopted by the Boardand become itsfindings,conclusions, and order, and allobjectionsthereto shall be deemedwaived forall purposes 618DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Assign Willie E. Bruner and James E. Thurman to theday shift, and reinstate them to their former or substantiallyequivalent positions which they held on that shift.(b)Make the following employees whole for any loss ofpay they may have suffered as a result of the discriminationagainst them in the manner provided in the section of thisDecision entitled "The Remedy":John Lee BarnettIraMillerFred T. BradleyEddie Lee RobinsonWillie E. BrunerJames RobinsonWilliam H. CrenshawEdward Lee SmithWalter J. DavisClaude SmithWillie E. EasleyClement W. SmithCharles JohnsonJames E. ThurmanWillie KyzerBrunner WigginsWillieMcCarthy, Jr.Joe Wiggins, Jr.John Arthur McCastleDon WestNathaniel McCorvey(c)Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze and determine the amounts of backpay due underthe terms of this recommended Order.(d) Post at its plant in Pensacola, Florida, copies of theattached notice marked "Appendix." 49 Copies of the no-tice, on forms provided by the Regional Director for Region15, after being duly signed by Respondent's authorized rep-resentative, shall be posted by it for a period of 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat such notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 15, in writ-ing,within20 days from the date of the receipt of thisDecision what steps the Respondent has taken to complyherewith.IT IS FURTHER RECOMMENDEDthat the complaint be dis-missed insofar as it alleges violations of the Act not specifi-cally found herein.49 In the event the Board's Order is enforced by a Judgment of the UnitedStates CourtofAppeals, the words in the notice reading"Postedby Orderof the National Labor Relations Board"shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."which convey the impression that we are keeping theunion activities of our employees under surveillance.WE WILL NOT coercively interrogate our employeesconcerning their union activities or sympathies, orabout the union activities and sympathies of other em-ployees.WE WILL NOT suspend or otherwisediscriminateagainst ouremployees in regard to hire ortenure ofemployment, or any term or condition of employment,`because they have engaged in union activities or be-cause they have given testimony under the Act.WE WILL NOT reduce the amount of overtime or regu-lar time work available to our employees because oftheir union activities or sympathies.WE WILL NOT change the work schedules of our em-ployees orassign themto more onerous workbecausethey have engaged in union activities.WE WILL make the following employees whole for anyloss of pay they may have suffered by reason of thediscrimination against them:John Lee BarnettIraMillerFred T. BradleyEddie Lee RobinsonWillie E.BrunerJames RobinsonWilliam H. CrenshawEdward Lee SmartWalter J. DavisClaude SmithWillie E. EasleyClement W. SmithCharles JohnsonJames E. ThurmanWillie KyzerBrunner WigginsWillieMcCarthy, Jr.Joe Wiggins, Jr.John Arthur McCastle Don WestNathaniel McCorveyWE WILL reassign Willie E. Bruner and James E.Thurman to the day shift and to the former or substan-tially equivalent jobs which they held on that shift.WE WILL NOT in any other manner interfere with, re-strain,or coerce our employees in the exercise of theirrights to self-organization to form,join, or assist Retail,Wholesale & Department Store Union, AFL-CIO, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, or toengage inother concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTthreaten our employeeswithdischarge,with loss of company benefits, or that wewill close ourplant becausethey haveengaged in union activities.WE WILLNOT engagein conductor make statementsDatedByFLORIDA DRUM COMPANY, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to theBoard'sOffice, Plaza Towers, Suite 2700, 1001Howard Avenue, New Orleans, Louisiana 70113, Tele-phone 504-527-6361.